DAUKSCH, Judge.
The Appellants, by interlocutory appeal under Fla.App. Rule 4.2, seek review of an Order denying intervention below. The Order says “the motion to intervene of various persons filed October 27, 1976 is hereby denied.” Only the Order is before us so we shall assume jurisdiction under our authority under Fla.App. Rule 4.2 as an interlocutory appeal since the briefs agree the original action was one sounding in equity.
But after assuming jurisdiction we have no choice but to affirm since no other record or essential pleadings are before us. Pierson v. Sharp, 283 So.2d 880 (Fla. 4th DCA 1973). Johnson v. Town of Eatonville, 203 So.2d 664 (Fla. 4th DCA 1967). Also see Fla.App. Rule 4.2 and Fla.App. Rule 4.5.
AFFIRMED.
MAGER, C. J., and ALDERMAN, J., concur.